DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/19/2021 has been entered.
 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 12-14 and 22 are rejected under 35 U.S.C. 103 over Huffnagle (US 3,395,381) in view of Hio et al. (US 6,341,980).  
Regarding claim 12, Huffnagle discloses a cable assembly including: a flat flexible cable (2) including a plurality of conductors (4) embedded within an insulation 
Hio teaches a flat flexible cable with the conductors exposed via a common opening.  It would have been obvious to one having ordinary skill in the art before the invention was effectively filed to expose the conductors, as taught by Hio, in order to facilitate and improve connection with the terminals. 
Regarding claim 13, Huffnagle discloses the second sidewall comprising a first section and a second section opposing the first and second sections of the first sidewall, wherein in a crimped state, the first section of the second sidewall is folded relative to the base in a first direction and into the opening and the second section of the second 
Regarding claim 14, Huffnagle discloses a first recess (at 20) formed in a side of the first sidewall opposite the opening and generally between the first section and the second section, the recess extending along a length of the first sidewall in the longitudinal direction of the terminal; and a second recess (at second 20, Fig. 2) formed in an end of the first sidewall and extending into the sidewall in the longitudinal direction of the terminal to a predetermined depth, the first recess opening into (i.e. cut in the direction of) and in communication (i.e. through space/air) with the second recess.  
Regarding claim 22, the examiner notes that the claim describes a process of manufacturing/assembling which is incidental to the claim apparatus.  Please note that the method of forming a device is not germane to the issue of patentability of the device itself.  It is well established that a claimed apparatus cannot be distinguished over the prior art by a process limitation.  Therefore, this limitation has been given little patentable weight.  

Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Huffnagle and Hio, and further in view of Aizawa et al (US 9,136,628).  
Regarding claim 21, Aizawa teaches the second section of the first sidewall does not contact the flexible cable in the crimped state.  It would have been obvious to one having ordinary skill in the art before the invention was effectively filed to form the sidewall, as taught by Aizawa, in order to eliminate breakage of the core and reduce spring back.  

Claims 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Huffnagle and Hio, and further in view of Chen et al. (US 6,350,145).
Regarding claim 17, Chen teaches the protrusion comprising a curved profile having an axis of curvature extending in a longitudinal direction of the terminal.  
Regarding claim 18, Chen teaches the protrusion comprising: first and second end protrusions; a central protrusion arranged between the first and second end protrusions; a first intermediate protrusion arranged between the first end protrusion and the central protrusion; and a second intermediate protrusion arranged between the second end protrusion and the central protrusion, wherein the first and second intermediate protrusions are moveable independently from the first and second end protrusion and the central protrusion.  
Regarding claim 19, Huffnagle discloses the first and second intermediate protrusions defining cantilevered springs, each having a fixed end attached along the longitudinal direction of the terminal to a respective one of the first sidewall or the second sidewall and a free end extending in the longitudinal direction of the terminal.  
Regarding claim 20, Huffnagle discloses first and second apertures formed through the base, wherein the first and second intermediate protrusions extend into a respective one of the first and second apertures from a respective one of the first and second side walls (direction wise).

Allowable Subject Matter
Claims 1-5, 8-11, 23 and 24 are allowed.

Response to Arguments
Applicant’s arguments with respect to claims 1-5, 8-11, 23 and 24 have been considered but are moot in view of the new grounds of rejection, as applied.
In response to Applicant's arguments regarding claim 12, please note that Huffnagle discloses (in Fig. 9) the first section of the sidewall folded relative to the base in a first direction (downward) and into the opening (sideways) and the second section of the sidewall folded in a direction opposite to the first direction (upward) so as to overlap the first section (in a horizontal direction).  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FELIX O FIGUEROA whose telephone number is (571)272-2003. The examiner can normally be reached M-F 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Luebke can be reached on 571-272-2009. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/FELIX O FIGUEROA/Primary Examiner, Art Unit 2833